  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 1 of 14


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA

THADDEUS J.1,                                       )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 2:20cv50
                                                    )
ANDREW SAUL,                                        )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Supplemental

Security Income (SSI), as provided for in the Social Security Act. 42 U.S.C. § 423(a), §

1382c(a)(3). Section 405(g) of the Act provides, inter alia, "[a]s part of his answer, the

[Commissioner] shall file a certified copy of the transcript of the record including the evidence

upon which the findings and decision complained of are based. The court shall have the power to

enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the [Commissioner], with or without remanding the case for a

rehearing." It also provides, "[t]he findings of the [Commissioner] as to any fact, if supported by

substantial evidence, shall be conclusive. . . ." 42 U.S.C. §405(g).

        The law provides that an applicant for disability insurance benefits must establish an

"inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to last for a continuous period of not less

than 12 months. . . ." 42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental

        1
            To protect privacy, Plaintiff’s full name will not be used in this Order.
  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 2 of 14


impairment is "an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques." 42 U.S.C. §423(d)(3). It is not enough for a plaintiff to establish that an impairment

exists. It must be shown that the impairment is severe enough to preclude the plaintiff from

engaging in substantial gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert.

denied, 372 U.S. 945 (1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well

established that the burden of proving entitlement to disability insurance benefits is on the plaintiff.

See Jeralds v. Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th

Cir. 1970).

        Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

        In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:

        1.      The claimant has not engaged in substantial gainful activity since June 4, 2014, the


                                                   2
  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 3 of 14


              application date (20 CFR 416,971 et seq.).

       2.     The claimant has the following severe impairments: major depressive disorder and
              anxiety (20 CFR416.920(c)).

       3.     The claimant does not have an impairment or combination of impairments that
              meets or medically equals the severity of one of the listed impairments in 20 CFR
              Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).

       4.     After careful consideration of the entire record, I find that the claimant has the
              residual functional capacity to perform a full range of work at all exertional levels
              but with the following nonexertional limitations: can understand, remember and
              carry out simple tasks. The claimant can relate on at least a superficial basis, with
              occasional interaction with supervisors, coworkers and the public, and no
              teamwork type of tasks with coworkers. The claimant can attend to tasks for
              sufficient periods of time to complete simple tasks. The claimant can handle low
              stress work, which is defined as work involving routine, repetitive tasks, simple
              decision making, and no fast paced production requirements.

       5.     The claimant has no past relevant work. (20 CFR 416.965).

       6.     The claimant was born on January 11, 1962 and was 52 years old, which is defined
              as an individual closely approaching advanced age, on the date the application was
              filed. He is now an individual of advanced age (20 CFR 416.963).

       7.     The claimant has at least a high school education and is able to communicate in
              English (20 CFR 416.964).

       8.     Transferability of job skills is not an issue because the claimant does not have past
              relevant work (20 CFR 416.968).

       9.     Considering the claimant’s age, education, work experience, and residual
              functional capacity, there are jobs that exist in significant numbers in the national
              economy that the claimant can perform (20 CFR 416.969 and 416.969(a)).

       10.    The claimant has not been under a disability, as defined in the Social Security Act,
              since June 4, 2014, the date the application was filed (20 CFR 416.920(g)).

(Tr. 1356-1368).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to disability

benefits. The ALJ’s decision became the final agency decision when the Appeals Council denied


                                                 3
  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 4 of 14


review. This appeal followed.

       Plaintiff filed his opening brief on July 1, 2020. On August 12, 2020, the defendant filed a

memorandum in support of the Commissioner’s decision, to which Plaintiff replied on August 28,

2020. Upon full review of the record in this cause, this court is of the view that the ALJ’s decision

must be remanded for an award of benefits.

       A five-step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

               The following steps are addressed in order: (1) Is the claimant
               presently unemployed? (2) Is the claimant's impairment "severe"?
               (3) Does the impairment meet or exceed one of a list of specific
               impairments? (4) Is the claimant unable to perform his or her
               former occupation? (5) Is the claimant unable to perform any other
               work within the economy? An affirmative answer leads either to the
               next step or, on steps 3 and 5, to a finding that the claimant is
               disabled. A negative answer at any point, other than step 3, stops
               the inquiry and leads to a determination that the claimant is not
               disabled.

Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the ALJ's decision to deny benefits, it is clear that step five was the determinative inquiry.

       Plaintiff applied for SSI on June 4, 2014, alleging disability beginning October 1, 2013.

(AR 10). Plaintiff’s claims were denied initially on September 4, 2014 and upon reconsideration on

January 29, 2015. (AR 10.) He had a hearing before ALJ Karen Sayon on October 20, 2016. (AR

10.) ALJ Sayon issued an unfavorable decision on February 8, 2017. (AR 19.) Plaintiff’s appeal

was denied by the Appeals Council on July 7, 2017, rendering the ALJ’s decision as a final

                                                   4
  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 5 of 14


decision of the Commissioner. (AR 1.) Plaintiff then appealed to this Court, which remanded the

case for further proceedings on January 25, 20192, (AR 943.) The Appeals Council then sent the

case back to an ALJ for a new hearing on March 25, 2019. (AR 946-48.) That new hearing was

held on September 27, 2019 before ALJ Sayon, who issued an unfavorable decision on October 9,

2019. Pursuant to 42 U.S.C. § 1383(c), Plaintiff filed this instant action.

       Plaintiff suffers from severe major depressive disorder and anxiety. Treating psychiatrist

Dr. Varghese filled out a mental medical source statement on October 18, 2016. (AR 870-75.) He

noted that he had treated Plaintiff from March 2014 through June 2016. (AR 870.) Dr. Varghese

diagnosed major depressive disorder and not otherwise specified anxiety disorder. (AR 870.)

Plaintiff had a guarded prognosis and had the following symptoms: decreased energy, generalized

persistent anxiety, mood disturbance, psychomotor agitation or retardation, and emotional

withdrawal or isolation. (AR 871.) He had serious limitations in remembering work-like

procedures, maintaining attention for two hours, maintaining regular attendance, sustaining an

ordinary routine without special supervision, working in proximity to others without being unduly

distracted, completing a normal workday without interruptions from psychologically-based

symptoms, performing at a consistent pace without an unreasonable number and length of rest

periods, accepting instructions and responding appropriately to criticism from supervisors, getting

along with co-workers, responding appropriately to changes in a routine work setting, dealing

with normal work stress, and being aware of normal hazards and taking appropriate precautions.

(AR 872.)



       2
        2:17cv363, Opinion and Order by Magistrate Judge John E. Martin, entered January 25,
2019. [DE 18].

                                                  5
  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 6 of 14


       He similarly had serious limitations in understanding, remembering, and carrying out

detailed instructions, setting realistic goals and making plans independently of others, and dealing

with the stress of semi-skilled and skilled work. (AR 873.) Complexity, making decisions,

completing tasks, working with others, dealing with the public, and dealing with supervisors were

all demands of work which Plaintiff found stressful. (AR 874.) Dr. Varghese opined that Plaintiff

would be absent for more than four days per month due to his impairments. (AR 874.)

       At the initial level, non-examining State agency reviewing doctor Benetta E. Johnson,

Ph.D. opined on August 5, 2014 that Plaintiff had severe affective and anxiety disorders and

non-severe spine disorders and had mild limitations in his activities of daily living as well as

moderate limitations in maintaining social functioning and maintaining concentration, persistence,

or pace. (AR 66-67.) Dr. Johnson opined that Plaintiff’s statements about the intensity,

persistence, and functionally limiting effects of his symptoms were substantiated by the objective

medical evidence alone and noted his moderate limits in maintaining concentration and attention

for extended periods and completing a normal workday and workweek without interruptions and

performing at a consistent pace without an unreasonable number of rest periods. (AR 67-69.) Dr.

Johnson opined that Plaintiff could understand, remember, and carry out simple tasks. (AR 69.)

He could relate on at least a superficial basis. (AR 69.) He could attend to tasks for sufficient

periods of time to complete simple tasks and could manage light stresses involved in work-related

tasks. (AR 69.) He could manage unskilled tasks, simple, with limited, demand, pressure, and

complexity. (AR 69.) He could handle familiar tasks with limited work hassle and pace

restrictions. (AR 69.) J. Gange, Ph.D affirmed that opinion at the reconsideration level on January

28, 2015. (AR 77-80.)


                                                   6
  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 7 of 14


       In support of remand, Plaintiff argues that the ALJ violated the law of the case doctrine. In

its remand order, this Court instructed the ALJ to consider Dr. Varghese’s opinion in the manner

prescribed by the pertinent regulation, 20 CFR Sec.416.927(c)3. The Court identified numerous

portions of the ALJ’s prior decision which did not comport with that regulation or relevant

precedent, and concluded that the ALJ did not provide a sound explanation for rejecting Dr.

Varghese’s opinion based on the required factors. (AR 937-40, 943.) Plaintiff argues that, in the

most recent decision, the ALJ repeated many of the findings from the prior decision which this

Court concluded were improperly or insufficiently analyzed and then added additional unsound

reasoning to her evaluation of Dr. Varghese’s opinion.

       The law of the case doctrine holds that an administrative agency is bound on remand to

apply the legal principles laid down by the reviewing court. FCC v. Pottsville Broadcasting Co.,

309 U.S. 134, 145 (1940). In a Social Security case, the Supreme Court held that “[d]eviation

from the court's remand order in the subsequent administrative proceedings is itself legal error,

subject to reversal on further judicial review.” Sullivan v. Hudson, 490 U.S. 877, 886 (1989).

       Plaintiff contends that, in the most recent decision, the ALJ did not go through the

requisite 20 C.F.R. Sec. 416.927(c) factors, but merely found that Dr. Varghese’s opinion was

inconsistent with certain evidence in the record. The ALJ stated that Dr. Varghese’s opinion (1)

was not supported by treatment notes; (2) was contradicted by the fact that Plaintiff had been on



       3
           The Court stated: “On remand, the ALJ is directed to fully incorporate Plaintiff’s
difficulties in concentration, persistence and pace into the RFC, to consider the treating
physician’s opinion in the manner described in 20 C.F.R. [416.927(c)], to fully consider the
evidence of Plaintiff’s physical limitations, and to explain the basis for his or her evaluation of
Plaintiff’s subjective complaints, as prescribed by Social Security Ruling 16-3p.” Opinion and
Order at 11.

                                                   7
  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 8 of 14


the same medications for years; (3) cited certain subjective allegations made by Plaintiff; (4) was

based upon brief and infrequent visits and that hospitalization or therapy were not recommended;

(5) was based upon situational stressors Plaintiff complained of; and (6) was inconsistent with

Plaintiff’s ability to volunteer at a food pantry.

        Plaintiff argues that the ALJ did not explain if/how she considered that Dr. Varghese was a

treating specialist, the length of his treating relationship with Plaintiff, or the supportability of Dr.

Varghese’s opinion. 20 C.F.R. Sec. 416.927(c); Wilder v. Chater, 64 F.3d 335, 337 (7th Cir.

1995) (“Severe depression is not the blues. It is a mental illness; and health professionals, in

particular psychiatrists, not lawyers or judges, are the experts on it”). Thus Plaintiff concludes that

the ALJ failed to comport with this Court’s clear order that she provide a sound explanation for

why she rejected that opinion based upon the required factors. (AR 943); Sullivan, 490 U.S. at

886; Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011) (ALJs must give “sound explanation” for

declining to give controlling weight to the opinion of a treating physician). Plaintiff contends that

the ALJ’s specific reasons for not assigning the opinion significant or controlling weight were not

a “sound explanation” as required by this Court in accord with the relevant factors and Seventh

Circuit precedent, and in multiple instances violated the law of the case doctrine. See 20 C.F.R.

Sec. 416.927(c); Punzio, 630 F.3d at 710.

        In discounting Dr. Varghese’s opinion, the ALJ first claimed there was a lack of abnormal

findings in Dr. Varghese’s treatment notes. However, this Court previously noted that the

symptoms related by Dr. Varghese in his opinion—including decreased energy, generalized

persistent anxiety, mood disturbance, psychomotor agitation or retardation, and emotional

withdrawal/isolation—comported with his previous treatment notes indicating that Plaintiff


                                                     8
  USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 9 of 14


suffered psychomotor restlessness, stressed or depressed mood, and constricted affect. (AR 939.)

Additional treatment notes show similar abnormal mental status findings and that on at least two

occasions Plaintiff was accompanied by a case manager to sessions with Dr. Varghese. (AR 332,

334, 360-61, 457-66, 1159, 1161, 1163, 1165, 1167-69.) Plaintiff’s need for a case manager and

problems handling even basic interpersonal interactions and daily tasks without being

overwhelmed or exhibiting inappropriate behavior also support the limitations set forth in Dr.

Varghese’s opinion. (AR 340, 350-58, 368, 373-75, 387, 411-18, 530, 616, 713, 754, 779,

1175-97, 1204-23, 1234-63, 1268-1349.)

       Plaintiff argues that the ALJ’s conclusion that Dr. Varghese’s opinion was not supported

by abnormal findings in his treatment notes was against the weight of the evidence contained in the

record. See Kaminski v. Berryhill, 894 F.3d 870, 875 (7th Cir. 2018) (remanding where the ALJ

relied on his own interpretation of the claimant’s MRIs: “the relevant expert on this issue is not the

judge but Dr. Cristea, the neurologist who had treated Kaminski for years”); Lambert v. Berryhill,

896 F.3d 768, 776 (7th Cir. 2018); Scrogham v. Colvin, 765 F.3d 685, 698 (7th Cir. 2014)

(remanding where the ALJ identified pieces of evidence in the record that supported her

conclusion that Scrogham was not disabled, but she ignored related evidence that undermined her

conclusion); Punzio, 630 F.3d at 710; Wilder, 64 F.3d at 337.

       Plaintiff further argues that the ALJ erred by failing to explain why these abnormal findings

did not support Dr. Varghese’s opinion, as was the case in the first ALJ decision as well. (AR

939-40); See 20 C.F.R. Sec. 416.927(c)(3) (“the more a medical source presents relevant evidence

to support a medical opinion, particularly medical signs and laboratory findings, the more weight

we will give that medical opinion”); Punzio, 630 F.3d at 710. Disturbingly, the ALJ relied on the


                                                  9
 USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 10 of 14


same improper reason for discounting Dr. Varghese’s opinion which this Court already held was

not a satisfactory explanation.

       The ALJ also improperly found that Dr. Varghese’s opinion was not entitled to controlling

weight because that doctor had prescribed the same medications for years. This Court addressed

this issue in its remand order, as the ALJ made the same error in the prior decision. (AR 940.) This

Court noted that prescribing the same medication over time was not inconsistent with Dr.

Varghese’s opinion, because consistent treatment with strong drugs can evince the severity of an

underlying condition. (AR 940). Scrogham, 765 F.3d at 698 (willingness to take strong drugs and

willingness of doctor to prescribe them reflects that claimant’s symptoms caused real problems).

This Court was concerned that by assuming the opposite conclusion, the ALJ substituted her

judgment for that of a treating specialist. (AR 940); Wilder, 64 F.3d at 337. In the most recent

ALJ decision, the notion that Dr. Varghese needed to experiment with different medications for

his opinion to be supported by and consistent with the record clearly amounts to improper medical

speculation and substitution of the ALJ’s judgment for that of a treating psychiatrist. Myles v.

Astrue, 582 F.3d 672, 677 (7th Cir. 2009) (“common sense can mislead; lay intuitions about

medical phenomena are often wrong”); White ex rel. Smith v. Apfel, 167 F.3d 369, 375 (7th Cir.

1999) (“Speculation is, of course, no substitute for evidence, and a decision based on speculation

is not supported by substantial evidence”).

       The ALJ also speculated that Dr. Varghese relied solely on Plaintiff’s subjective

impairments instead of on objective findings. Once more, this Court has already addressed this

issue, as the ALJ made basically the same finding in her first decision. This Court explained then

that, particularly in a psychiatric context, subjective complaints are a legitimate basis for a medical


                                                  10
 USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 11 of 14


opinion. (AR 939); Price v. Colvin, 794 F.3d 836, 840 (7th Cir. 2015) (psychiatric assessments

are normally based primarily on what the patient tells the psychiatrist). The ALJ in the most recent

decision repeated a mistake which this Court clearly and unequivocally identified as erroneous. In

any event, the aforementioned abnormal findings contained in Dr. Varghese’s treatment notes

contradict the ALJ’s conclusion that Dr. Varghese relied on subjective complaints rather than

objective abnormalities. See Scrogham, 765 F.3d at 698.

       The ALJ next noted that Dr. Varghese did not recommend therapy or hospitalization and

that he had only seen Plaintiff every three to four months as of late, and thus concluded that Dr.

Varghese’s opinion was not supported. Again, this clearly amounts to medical speculation. The

ALJ cited no evidence that therapy or hospitalization were necessary and identified no evidence

that, for Dr. Varghese’s opinion to be valid, Plaintiff required more frequent appointments. See

White ex rel. Smith, 167 F.3d at 375; Wilder, 64 F.3d at 337. Further, the record shows that

Plaintiff received extensive, ongoing help from a case manager with many facets of his life. (AR

340, 350-58, 368, 373-75, 387, 411-18, 530, 616, 713, 754, 779, 1175-97, 1204-23, 1234-63,

1268-1349.) In any event, Social Security Regulations do not require hospitalization for a severe

mental impairment to be found to be a disabling condition. Baird v. Astrue, 2011 WL 529045 *18

(N.D. Ill. Feb. 3, 2011).

       The ALJ also noted that Plaintiff complained of situational stressors at his visits to Dr.

Varghese, implying that Plaintiff only had psychological problems when life threw him curve balls.

However it is clear that Dr. Varghese specifically evaluated Plaintiff’s ability to perform work

tasks on a full-time basis and, obviously, Plaintiff would encounter situational stressors while

working. Thus, it was well within Dr. Varghese’s purview to assess Plaintiff’s functional capacity


                                                 11
 USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 12 of 14


with his reports of situational stressors in mind. The record repeatedly reflects that Plaintiff was

often agitated and easily frustrated by minor difficulties and minimally stressful situations such as

grocery shopping. (AR 387, 414, 1189, 1212, 1216, 1245, 1247, 1278, 1287, 1294, 1331.) That

evidence suggests that situational stressors directly contributed to Plaintiff’s functional limitations,

and that reports of them to his treating psychiatrist only further supported Dr. Varghese’s opinion.

        Finally, the ALJ found that Dr. Varghese’s opinion was inconsistent with Plaintiff’s ability

to volunteer at the food pantry on a regular basis. Clearly, volunteer work is not the same as

full-time employment and cannot be equated to the ability to work full-time. In this instance,

Plaintiff could volunteer when he wanted and would not be threatened with termination if his work

was not up to his employer’s standards. See Larson v. Astrue, 615 F.3d 744, 752 (7th Cir. 2010)

(“[t]here is a significant difference between being able to work a few hours a week and having the

capacity to work full time”). The record clearly shows that Plaintiff had issues with others while

volunteering when frustrated and anxious, but was allowed to return to volunteer after walking

off. It is also clear that Plaintiff left for the day every few weeks, even though he had not

completed his tasks. (AR 891, 895.) Plaintiff testified that at his volunteer work he had extra help,

was allowed to come and go due to his symptoms, took frequent rest periods due to emotional and

physical exertion, had fewer/easier duties than others due to emotional and physical exhaustion,

was allowed to produce less work than other workers due to his physical limitations, was given

work suited to his condition, and was allowed time off for depression, anxiety, and physical

exhaustion. (AR 273.)

        Plaintiff noted in November 2018 that he stopped volunteering for a couple weeks to help

him calm down and decompress. (AR 1310.) Cindy Bean, food pantry coordinator of Greater


                                                  12
 USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 13 of 14


Hammond Community Services, stated in October 2016 that Plaintiff was unable to meet his

commitments due to his depression and physical issues and Ms. Bean worked around those issues.

(AR 869.) This evidence shows that, if anything, Plaintiff was unable to regularly volunteer

without his psychiatric symptoms getting in the way and causing attendance and interpersonal

issues—conclusions consistent with Dr. Varghese’s opinion.

       Unfortunately, the ALJ did not comply with this Court’s remand order and provided

largely the same insufficient reasons, as well as additional inadequate reasons, for declining to

adopt Dr. Varghese’s opinion. Plaintiff filed his claim on June 4, 2014. (AR 10.) It has now been

pending for over six years. An award of benefits is appropriate where all factual issues have been

resolved and the “record can yield but one supportable conclusion.” Campbell v. Shalala, 988

F.2d 741, 744 (7th Cir. 1993); See also Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 356

(7th Cir. 2005). In Larson, 615 F.3d at 749, the Seventh Circuit awarded benefits where the ALJ

substituted his opinion for that of a treating psychiatrist. In Punzio, 630 F.3d at 710, the Seventh

Circuit awarded benefits where the ALJ did not provide good reasons for declining to credit the

opinions of a treating specialist. In Kaminski, 894 F.3d at 876, the Seventh Circuit awarded

benefits as “once the treating physician’s opinions [were] given the proper weight, the record

compels the conclusion that Kaminski was unable to work and thus was disabled under the

relevant statutes and regulations.” This Court will award benefits to Plaintiff, as a proper

assessment of the record supports that Dr. Varghese’s opinion was well-supported and thus

should have been afforded controlling weight. See 20 C.F.R. Sec. 416.927(c).

       It is clear from the record that Plaintiff’s psychiatrist, Dr. Varghese, precisely described

Plaintiff’s limitations in his opinion. Plaintiff is now 58 years old and has never held down a



                                                 13
 USDC IN/ND case 2:20-cv-00050-WCL document 19 filed 09/11/20 page 14 of 14


permanent full-time job. As the record reflects, Plaintiff obviously has serious mental issues that

preclude him from participating in the workforce. In sum, he is disabled. One cannot even

imagine Plaintiff satisfactorily performing the jobs the VE indicated he could perform (i.e., laundry

helper, hospital cleaner, counter supply worker). As the record before this court can only lead to

one conclusion, that Dr. Varghese’s opinion is entitled to controlling weight and that Plaintiff is

disabled, this court will remand to the Commissioner with instructions to award benefits.

                                             Conclusion

       On the basis of the foregoing, the Decision of the Commissioner is hereby REVERSED

  AND REMANDED FOR AN AWARD OF BENEFITS, in accordance with the above Opinion.



Entered: September 11, 2020.


                                                            s/ William C. Lee
                                                            William C. Lee, Judge
                                                            United States District Court




                                                 14
